Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter 

1.	Claims 1-5, 7-9, 11, 13 and 16-19 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1 and at least in part, because 	Independent claim 1, recite the limitations: “… said cooling device comprising at least one temperature sensor that is disposed in the interior of the console housing and/or in the flow channel, and a circulating fan that is electrically driven being provided in the interior of the console housing, with the aid of which circulating fan  air in the interior of the console housing is circulated, a cooling capacity of the at least one cooling device having the at least one recuperator being controlled by a temperature control device as a function-2-Reply to Office action of March 29, 2021 of a measured sensor data of the temperature sensor, and said cooling capacity of the at least one cooling device having the at least one recuperator being controlled by changing a drive power of the circulating fan that is electrically driven as a function of the sensor data of the temperature sensor.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 are believed to render said claims and all claims depending  
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MICHAEL A MATEY/Examiner, Art Unit 2835